The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 11, 21 are canceled.  Claims 15-20 are withdrawn.  Claims 1-10, 12-14 are under consideration.

Priority:  This application claims benefit of provisional application 62/693089, filed July 2, 2018.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been amended to recite the limitation a “substantially similar” method.  The originally filed specification does not appear to have express support for a “substantially similar” method as recited in amended claim 1.  The “substantially similar” limitation broadens the comparative method to include elements beyond the differences recited in claim 1 and is therefore considered new matter.
Claims 2-10, 12-14 are included in this rejection because they are dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 5, 8, 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4, 6-7, 9, 12-14 are included in this rejection because they are dependent on the above claim(s) and fail to cure its defects.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited), Susilo et al. (2016 Interface Focus 6:  20150088; previously cited), Dewavrin et al. (2014 Acta Biomaterialia 10:  4351-4359; previously cited), and Silver et al. (1979 Biopolymers 18:  2523-2535).  Saeidi et al. disclose developing a collagenous structure by the crowding of collagen fibrils (at least p. 7367, Fig. 2-3).  Saeidi et al. disclose a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen (range of 175 + mg/mL or 375 + 25 mg/mL) is produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 kMWCO) at 4° C, then neutralized to obtain collagen fibrils at 37° C, and then further dialyzed in the PEG solution and then neutralized and incubated at 37° C (at least p. 7367).  The method of Saeidi et al. differs from the claimed method by reciting crowding the collagen solution first and then forming collagen fibrils.    
Susilo et al. disclose collagen materials can also be fabricated by forming collagen fibrils first and then dialyzing (or crowding) the collagen material against PEG.  Susilo et al. disclose neutralizing an acidic solution comprising collagen, and transferring the solution into a dialysis cassette (3500 MWCO) at 37° C for self-assembly (i.e. forming collagen fibrils) and then immersed in PEG (35,000) (p. 2).  
Dewavrin et al. disclose conditions and/or steps for collagen assembly include neutralizing a soluble collagen solution in acetic acid with NaOH in PBS, solutions of collagen were prepared on ice, cold collagen solutions were then transferred and assembly was monitored at 37° C (p. 4352).
Silver et al. disclose neutral soluble collagen solutions are stored or incubated at 4° C for periods no longer than 1 week, thereby including periods of about 4 hours to 48 hours (p. 2528), prior to raising the temperature of the neutral soluble collagen solution to temperatures including 30° C and 37° C for fibril assembly (p.2530, 2534). 
It is known that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Further, the selection of any order of performing process steps is prima facie obvious.  MPEP 2144.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising neutralizing an acid solution comprising collagen monomers at about 4° C, incubating or storing the neutralized collagen solution at 4° C for a suitable time, including the recited about 4 to 48 hours, heating the neutralized collagen solution at about 37° C to obtain collagen fibrils, and crowding the collagen fibrils to form a collagen construct material having a collagen density of 100 mg/mL or greater, in view of the teachings of the prior art (instant claims 1-9, 10, 12-13).  In this instance, the prior art disclose performing the same steps claimed in a method of forming a dense collagen material.  Therefore, it would have been obvious to arrive at the claimed method and further have a reasonable expectation of success because the prior art disclose a dense collagen material is also formed when collagen fibrils are formed first and then dialyzed or crowded.
Regarding the conditions recited in the neutralizing, incubating, and heating steps (instant claims 1, 8, 10), it would have been obvious for one of ordinary skill in the art to arrive at the claimed pH 5-10 neutral conditions, incubating (or storing) the neutralized solution at 4° C for a suitable time, including about 4 hours to 48 hours, and heating the neutralized solution to 37° C for about 15 mins. to about 4 hours, thereby forming collagen fibrils, by routine optimization because the prior art disclose the general conditions for forming a collagen material comprising crowded collagen fibrils having a high concentration and/or density.  In this instance, Saeidi et al. disclose neutralizing a collagen monomer solution prepared at 4° C prior to heating at 37° C to obtain collagen fibrils and Dewavrin et al. also disclose prepared neutralized collagen solutions are on ice prior to heating at 37° C, where it is further known that neutral collagen solutions are routinely stored or incubated at 4° C for suitable periods, including about 4 hours to 48 hours (Silver et al.) until heating the neutral collagen solution to 37° C.  Therefore, it would have been obvious to one of ordinary skill that the neutralized solution can be placed at 4°C for a suitable time, including about 4 hours to 48 hours, until the heating to 37° C step begins.
Regarding the recited limitations wherein the collagen construct material comprises large diameter fibers relative to a substantially similar method, it is disclosed in at least Dewavrin et al. that assembled collagen fibrils have larger diameter fibers (at least Fig. 1).
Regarding instant claims 4-5, 6-7, as noted above, Saeidi et al. disclose dialysis against polyethylene glycol (PEG, 20k MWCO) (p. 7367).
Regarding instant claim 3, Saeidi et al. disclose crowding of collagen by concentrating type I collagen molecules to densities found in the load-bearing tissues and beyond (100-400 mg/mL (p. 7367).  It is known that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a collagen construct comprising crowded collagen fibrils having a collagen density of greater than 400 mg/mL, including 700 mg/mL, by routine optimization, because Saeidi et al. also disclose concentrating collagen molecules to densities beyond load-bearing tissues.  One of ordinary skill would have a reasonable expectation of success Saeidi et al. disclose a method for forming a collagen construct comprising crowded collagen fibrils having a high concentration and/or density.
Regarding instant claim 9, as noted above, Saeidi et al. disclose a 3 mg/mL type I collagen monomer solution (p. 7367) and Susilo et al. disclose a concentration of 2.48 mg/mL (p. 2).
Regarding instant claim 12, Susilo et al. disclose compressing the collagen material in the dialysis cassette in the PEG solution (p. 2); therefore, Susilo et al. can be deemed to disclose at least applying a load to the collagen fibrils during crowding of the collagen fibrils.
Regarding instant claim 13, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).

Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited) in view of Susilo et al. (2016 Interface Focus 6:  20150088; previously cited), Dewavrin et al. (2014 Acta Biomaterialia 10:  4351-4359; previously cited), Silver et al. (1979 Biopolymers 18:  2523-2535), and Patel et al. (WO 2016178586; IDS 06.26.19, previously cited).  The teachings of Saeidi et al., Susilo et al., Dewavrin et al., and Silver et al. are noted above.  As noted above, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).  Saeidi et al. disclose developing the collagen fibrils to resemble the extracellular matrix (p. 7367).  It is disclosed that hyaluronic acid is present during the development of collagenous rudiments (p. 7367).  Saeidi et al. do not explicitly teach the additional component is elastin or fibronectin.
Patel et al. disclose collagen compositions to repair or augments tissues of the body.  Patel et al. disclose the collagen composition further comprises an extracellular matrix component selected from among glycosaminoglycans, elastin, fibronectin, and laminin (at least paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art and incorporate an extracellular matrix component selected from elastin with the overcrowded collagen fibrils in the collagen construct of Saeidi et al., Susilo et al., and Dewavrin et al. (instant claims 1, 13-14).  The motivation to do so is given by Saeidi et al. which disclose that an extracellular matrix component can be crowded with the collagen fibrils in the collagen construct.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose a method for forming a collagen construct comprising crowded collagen fibrils and an extracellular matrix component, having a high concentration and/or density.

Reply:  In view of Applicants’ amendments/remarks, the claims remain unpatentable under 35 U.S.C. 103 over newly Silver et al. for the reasons noted above.

As noted above, regarding the conditions recited in the neutralizing, incubating, and heating steps (instant claims 1, 8, 10), it would have been obvious for one of ordinary skill in the art to arrive at the claimed pH 5-10 neutral conditions, incubating (or storing) the neutralized solution at 4° C for a suitable time, including about 4 hours to 48 hours, and heating the neutralized solution to 37° C for about 15 mins. to about 4 hours, thereby forming collagen fibrils, by routine optimization because the prior art disclose the general conditions for forming a collagen material comprising crowded collagen fibrils having a high concentration and/or density.  In this instance, Saeidi et al. disclose neutralizing a collagen monomer solution prepared at 4° C prior to heating at 37° C to obtain collagen fibrils and Dewavrin et al. also disclose prepared neutralized collagen solutions are on ice prior to heating at 37° C, where it is further known that neutral collagen solutions are routinely stored or incubated at 4° C for suitable periods, including about 4 hours to 48 hours (Silver et al.), until heating the neutral collagen solution to 37° C.  Therefore, it would have been obvious to one of ordinary skill that the neutralized solution can be placed at 4°C for a suitable time, including about 4 hours to 48 hours, until the heating to 37° C step begins.
Further, it is disclosed in at least Dewavrin et al. that assembled collagen fibrils formed from a neutral collagen solution at 4°C heated to 37° C have larger diameter fibers (at least Fig. 1).
Therefore, Applicants’ remarks that the claimed conditions for forming collagen fibrils results in larger diameter fibers are not persuasive.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656